          Case 5:15-cr-00132-D Document 14 Filed 04/23/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                           Plaintiff,           )
                                                )
v.                                              )      Case No. CR-15-132-D
                                                )
THOMAS VINCENT REES,                            )
                                                )
                           Defendant.           )


                                        ORDER

      The matter before the Court is Defendant Thomas Rees’ pro se Motion Pursuant to

18 U.S.C. § 3583(e)(1) for Early Termination of Supervised Release [Doc. No. 11]. This

is Defendant’s second request to terminate a life term of supervised release that he began

serving in March 2015 after he discharged a 60-month prison sentence. It is based on many

of the same reasons as his first request – successful rehabilitation, completion of sex

offender treatment and individual counseling, and new self-awareness and perspective

regarding his child pornography offense. However, Defendant now also relies on the new

fact that he has served the mandatory minimum five-year term of supervised release for his

offense. See 18 U.S.C. § 3583(k). Because the Court found the first request was premature

in light of the statutory mandate (see 12/17/18 Order [Doc. No. 8]), Defendant has renewed

his motion immediately upon the completion of five years of supervision.

        The government has responded in opposition to the Motion based on the nature of

Defendant’s offense under 18 U.S.C. § 2252A(a)(5)(B), the seriousness of his conduct as

described in the presentence report [Doc. No. 6], and a need to deter others from similar
             Case 5:15-cr-00132-D Document 14 Filed 04/23/20 Page 2 of 3



conduct and prevent recidivism. The government urges the Court to honor the sentencing

judge’s decision to impose a lifetime sentence of supervision. 1 The government argues

that Defendant “has not taken any extraordinary steps or identified factors warranting

abandoning the sentencing court’s determination that a lifetime of supervised release is

appropriate.” See Resp. Br. [Doc. No. 13] at 5.

          A district court has discretionary authority to terminate a term of supervised release

and discharge the defendant at any time after expiration of one year of supervision if, after

considering certain § 3553 factors, the court is “satisfied that such action is warranted by

the conduct of the defendant released and the interest of justice.”               See 18 U.S.C.

§ 3583(e)(1); see also Rhodes v. Judiscak, 676 F.3d 931, 933 (10th Cir. 2012).

          Upon consideration of the appropriate § 3553 factors in this case, the Court finds

that early termination of Defendant’s term of supervised release is not warranted at this

time. The Court does not accept the government’s position that Defendant must show

extraordinary conduct or circumstances to obtain relief from the term of supervised release

originally imposed. However, the Court does find that Defendant’s successful completion

of the mandatory minimum term of supervision is insufficient to warrant terminating all

further supervision and discharging Defendant from supervised release. The Court further

finds that Defendant has not shown that the interest of justice would be served by reducing

his term of supervised release below 10 years, absent compelling circumstances not


      1
        Defendant was convicted and sentenced in another judicial district and transferred here for
supervision. In the Order Transferring Jurisdiction, however, the sentencing judge expressly
consented to a change in the period of supervised release by this Court without further inquiry.
See Order [Doc. No. 1].
                                                2
           Case 5:15-cr-00132-D Document 14 Filed 04/23/20 Page 3 of 3



currently present, which period is the minimum amount of time that this Court considers

sufficient for a person of Defendant’s age, characteristics, offense conduct, and

circumstances, to remain under supervision. The Court again commends Defendant for the

progress he has made in rehabilitation, and encourages Defendant to continue his positive

efforts and productive lifestyle. The Court finds, however, that Defendant’s Motion should

be denied at this point in his supervision.

       IT IS THEREFORE ORDERED that Defendant’s Motion Pursuant to 18 U.S.C.

§ 3583(e)(1) for Early Termination of Supervised Release [Doc. No. 11] is DENIED

without prejudice to a future resubmission as appropriate based on then-existing

circumstances.

       IT IS SO ORDERED this 23rd day of April, 2020.




                                              3
